November 8, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals

 DAWN JOHNSON WHATLEY, INDIVIDUALLY AND AS THE EXECUTRIX OF
 THE ESTATE OF PERRY LEE WHATLEY, AND MICHAEL EASTON, Appellants

NO. 14-11-00487-CV                       V.

                       MYLUS JAMES WALKER, JR., Appellee
                             ____________________

       Today the Court heard appellants’ unopposed motion to dismiss the appeal from
the order signed by the court below on May 11, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
       We further order that all costs incurred by reason of this appeal be paid by DAWN
JOHNSON WHATLEY, INDIVIDUALLY AND AS THE EXECUTRIX OF THE
ESTATE OF PERRY LEE WHATLEY, AND MICHAEL EASTON, jointly and
severally.
       We further order this decision certified below for observance.
       We further order the mandate be issued immediately.